EXHIBIT 10.7
SERVICE AGREEMENT

     
BETWEEN:
  UNILIN INDUSTRIES BVBA with registered office at B-8710 Wielsbeke-Belgium,
Ooigemstraat 3 hereinafter referred to as “the Company”;
 
   
AND:
   
 
   
 
  Comm. V. “Bernard Thiers”, with a registered office at B-9700 Eine-Belgium,
Nestor de Tièrestraat 128 hereinafter referred to as “the Service Provider”.

PREAMBLE
Whereas, the Service Provider explains that it has the necessary skills and
expertise, and is allowed under applicable laws, to provide services in
connection with the management of commercial companies, and
Whereas, in view of the fact that the Company needs the above-mentioned services
to support the Company, of the experience of the Service Provider and its wish
to provide said services with maintenance of its independence, the Parties have
chosen to enter into the present service agreement (the Service Agreement), and
Whereas, the Service Provider can also be appointed member of the Management
Committee of the Company, if any; and
Whereas, the parties wish to specify the terms and conditions of their
collaboration:
IT HAS BEEN AGREED AS FOLLOWS:

1   Object   1.1   The Service Provider shall provide all necessary and
appropriate services (hereinafter the Services) concerning (i) daily management
of the Company as President-Unilin, (ii) strategy definition, (iii) build a new
executive management team, (iv) succession planning for executives and
(v) providing advice and support to Unilin.   1.2   The Service Provider shall
perform the Services with the diligence, loyalty, seriousness and competence
that the Company is entitled to expect from an experienced specialist in this
position. The Service Provider shall comply with the general guidelines and
policy of the Company. The Service Provider is bound by an obligation of best
result.   1.3   Taking into account the skills, reputation, expertise and
capabilities of Mr. Bernard Thiers, being director / manager of the Service
Provider, it has been agreed that Mr. Bernard Thiers will render the services on
behalf of the Service Provider at least 5 days per week. It being understood
that Mr. Thiers may be replaced at any time by the Service Provider to the
extent the replacement provides the same level of skills, reputation, expertise
and capabilities as mutually agreed upon by the parties.

1



--------------------------------------------------------------------------------



 



1.4   The Company will grant the Service Provider all powers necessary to
execute the Services in a good manner.   1.5   Moreover, the Service Provider
can be appointed as a member of the Management Committee of the Company, if any.
  2   Duration   2.1   The present agreement is concluded for a definite
duration commencing on the execution date and automatically expiring on
December 31, 2013. After expiration of the aforementioned period, parties can
renew the agreement for indefinite duration upon mutual agreement.   2.2   The
present agreement can be terminated at any time by the Company upon notice of 22
(twenty two) months. Notice shall be given by registered mail. However, the
Company can also terminate the present agreement at any time by payment of a
lump sum allowance equal to the Base Amount (as defined below) multiplied by
1.85. The present agreement can be terminated at any time by the Service
Provider upon notice of 6 (six) months.   2.3   This contract may, immediately
and without notice or indemnity, be terminated for serious cause by each party.
      Will be considered a serious cause entitling each party to terminate the
present agreement without any indemnity:

  (i)   the commission of a criminal offence;     (ii)   fraud or embezzlement;
    (iii)   the failure to comply with or the breach of any of the material
terms and conditions of the present agreement and/or the Company’s subsidiaries’
or branch offices’ policies within thirty(30) days after written notification of
such non- compliance if such failures or breaches are capable of remedy. If the
default or breach is not capable of remedy, the present agreement can be
terminated without prior notification;     (iv)   the willful or gross neglect
of the duties under the present agreement and/or the willful or gross misconduct
in the performance of such duties.

3   Fees   3.1   The Services as described above are compensated by the Company
on the basis of a basic lump sum amount of EUR 510,396 (excl. VAT) per annum,
which amount may be subsequently modified by the parties upon mutual agreement
(hereinafter the “Annual Fee”). The Annual Fee, initially, shall consist of a
base amount of EUR 473,196 (“Base Amount”) and a retainer amount of EUR 37,200
(“Retainer”). Said Annual Fee has been determined based on an expected average
volume of work corresponding to 5 days per week.

2



--------------------------------------------------------------------------------



 



3.2   An advanced payment representing 1/12 of the Annual Fee shall be paid each
month into the bank account of the Service Provider, against remittance of a
detailed monthly invoice which meets all applicable legal & tax requirements and
is payable within 15 days from the date of issuance.   3.3   In addition to the
Annual Fee as set forth in 3.1 and subject to approval of the Compensation
Committee of the Board of Directors of Mohawk Industries, Inc., the Service
Provider shall be eligible to receive an annual bonus ranging from 0 to 115% of
the Base Amount of the year concerned.   3.4   The Service provider shall not be
entitled to any other compensation or benefits other than those set forth under
sections 3.1, 3.2 and 3.3 above.   4   Reimbursement of business expenses      
All reasonable business expenses incurred by the Service Provider exclusively in
the performance and for the purposes of its duties will be borne by the Company
and reimbursed to the Service Provider by means of the above mentioned monthly
invoices or separated invoices provided that supporting evidences are remitted,
provided the Company’s approval with respect to the type of expenses.   5  
Independence   5.1   The Service Provider shall act on an independent basis with
the Company.       To the extent the Company gives instructions to the
directors, managers, representatives, officers or employees of the Service
Provider entrusted with the performance of the Services on behalf of the Service
Provider, such instructions would be strictly limited to the well-being of
workers in the performance of their work, working time and the agreed work
arising from the Services. The Company can otherwise in no way exercise
authority over the directors, representatives, officers or employees of the
Service Provider.   5.2   Without prejudice to its obligation to perform the
management of the Company’s subsidiaries or branch offices in good faith, the
Service Provider shall freely determine its work organization, work agenda and
vacation arrangements with full respect for the needs of the business.   5.3  
All documents and correspondences between the Company and the Service Provider
must be considered as necessary tools to enable the parties to execute their
tasks according to their obligations. These documents can in no way be
interpreted as an indication of any relationship of authority towards the
directors, representatives, officers or employees of the Service Provider.   5.4
  The Service Provider, its directors, managers, representatives, employees,
officers, etc. are entirely responsible for complying with all statutory and
legal requirements (including, but without limiting the general nature of the
foregoing, paying taxes and social security contributions) and will indemnify
and agree to keep indemnified in full the Company in respect of any claims that
may be made by the relevant authorities against the Company in respect of social
security contributions and/or income tax in relation to any payment made
pursuant to this Service Agreement.

3



--------------------------------------------------------------------------------



 



6   Confidentiality   6.1   The Service Provider acknowledges and agrees that
any information disclosed to the Service Provider or its directors, managers,
officers or employees by the Company in relation with the present agreement
and/or the Service Provider’ duties is confidential. The Service Provider also
acknowledges and accepts that any such information will be treated and held in
strict confidence and not used by the Service Provider nor revealed in any way
whatsoever, either directly or indirectly, to any third parties during the
course of the present agreement or after its termination.   6.2   The Service
Provider acknowledges and agrees that any information the Service Provider its
directors, managers, officers, representatives or employees develop under or as
a result of the performance of his duties is confidential and that any such
information will be held in strict confidence and not revealed in any way
whatsoever, either directly or indirectly, to any third parties.   6.3   The
confidentiality undertakings of articles 6.2 and 6.3 will end when the
confidential information falls in the public domain, without fault of the
Service Provider or its directors, managers, officers or employees.   6.4   The
Service Provider must not make any publicity or media releases in the framework
of the present agreement, using the name of the Company, without its prior
written consent.   7   Return of property   7.1   All records, files, memoranda,
reports, price lists, customer lists, drawings, plans, sketches, documents and
the like (together with all copies thereof) relating to the business of the
Company and all other property of the Company related to the Service Provider’
duties (including but not limited to documents, notes, memoranda, floppy disks,
computer programs, reports, software and all other information and data), which
the Service Provider or directors, managers, officers or employees uses or
prepares or comes in contact with in the course of executing this agreement
remains, as between the Parties to the present agreement, the sole property of
the Company.   7.2   Upon the termination of the present agreement (however
caused), the Service Provider will immediately return to the Company all the
Company’s property in its possession or under its control without keeping copies
of such items or passing them (or the copies) to any third party, whatever the
importance of it may be.

4



--------------------------------------------------------------------------------



 



8   Exclusivity and non-competition   8.1   The Service Provider explicitly
agrees and undertakes that it shall not, except with the prior written consent
of the Company, whether directly or indirectly, whether remunerated or not, for
a period of 2 (two) years following the termination of the present agreement by
the Company or by itself and for whatsoever reason:

  (i)   engage itself or through a third party, be employed by, consult for,
have an interest in or in any way assist any person or company directly or
indirectly engaged in the business of the Company or any related activities;    
(ii)   solicit or endeavour to entice away from or discourage from being
employed by the Company any Manager or client of the Company, its subsidiaries
or branch offices, whether or not such person would commit a breach of contract
by reason of leaving employment.     (iii)   canvass or solicit the custom of or
deal with or provide services to any person, firm or company who at any time was
client of or dealt with the course of providing the services, to the extent it
relates to competing products.         The aforementioned obligations apply in
all the countries in which the Unilin group is active.

8.2   The Service Provider agrees that it will exclusively act in the interest
of the Company and its shareholders.   9   Intellectual property   9.1   The
Service Provider undertakes to inform the Company about any work, invention,
discovery or improvement, patentable or protectable by any other intellectual
right, including copyright or not, which it may create, design or produce,
either alone or in conjunction with others, including but not limited to all
documents, drawings, plants, designs and models, printed circuit boards,
software programs and semi-conductor chips and related documentation, in the
course of his employment or relating to, or which is likely to become connected
with, any matter whatsoever constituting or which might constitute a Company’s
activity, or which has been or may be investigated by the latter.   9.2   The
Service Provider agrees that such work, inventions, discoveries or improvements
belong exclusively to the Company and hereby assigns and transfers any and all
right including the copyright therein to the Company. The Service Provider shall
refrain from any act which would infringe the Company’s rights, shall execute
and deliver all documents or statements necessary to implement such assignment
or transfer and shall not register any patent relating to these inventions
without the approval of the Company.   9.3   The Service Provider acknowledges
that such assignment and transfer of rights are adequately compensated by the
remuneration as provided in the present agreement.   10   Contractual provisions
  10.1   The nullity or the enforceability of the present agreement does not
affect the validity and the enforceability of the other provisions, unless this
would upset the balance between the reciprocal rights and obligations of the
parties.   10.2   In such case, the parties will add one or more new provisions
to the agreement in order to achieve, as much as possible, the same or a similar
result.

5



--------------------------------------------------------------------------------



 



11   Varia   11.1   The Service Provider shall procure that each company under
his control, its directors, managers, officers, representatives or employees and
former directors, managers, officers, representatives or employees comply with
the obligations imposed on the Service Provider under articles 6, 7, 8, 9 and 12
above.   12   Applicable law and jurisdiction   12.1   The present agreement
shall be governed by and being interpreted according to Belgian law.   12.2   In
case of dispute arising from or further to the present agreement, the courts or
Kortrijk will be exclusively competent.

6



--------------------------------------------------------------------------------



 



13   Prior agreements       The present agreement supersedes any and all prior
agreements, whether oral or in writing, that possibly could have existed between
the concerned parties with respect to the same object and can only be modified
by means of a written agreement between all parties.

Done at Wielsbeke, on February 9, 2009, in two original copies, each party
acknowledging having received on original copy duly signed.

      For the Company   The Service Provider   [read and approved]   [read and
approved]   /s/ Jeffrey S. Lorberbaum   /s/ Bernard Thiers       Jeffrey S.
Lorberbaum
Chairman and Chief Executive Officer   Bernard Thiers

******************

7